Citation Nr: 0936269	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to June 1946 
and from July 1946 to March 1962.  He died in January 2004.  
The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the appellant's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in April 2008, the Board remanded the issue on appeal for 
further development of the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2004 as the result of 
respiratory failure (immediate cause), recurrent aspiration 
pneumonia and cerebrovascular accident (CVA) (contributing 
causes).  

2.  At the time of the Veteran's death, service connection 
was in effect for malaria.  Upon his re-enlistment in July 
1946, the compensation payment was discontinued.  There is no 
indication that the Veteran ever sought to re-establish 
disability compensation benefits for his malaria.  There is 
no showing that the malaria was active at any time after 
service.

3.  The respiratory failure, recurrent aspiration pneumonia 
and CVA are not shown to be causally related to the Veteran's 
period of service.  

4.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service or was related to 
disease or injury demonstrated in service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  The RO also notified the appellant 
of exactly which portion of that evidence was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  
Moreover, the RO readjudicated the appeal, most recently in 
an August 2009 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  No disability rating or effective 
date is assigned when service connection for cause of the 
Veteran's death is denied.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In an August 2008 letter the RO provided the 
appellant the proper notice in compliance with these 
requirements.  Id.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board observes that the Veteran died in January 2004.  
The death certificate lists respiratory failure, recurrent 
aspiration pneumonia and CVA as the causes of death.  At the 
time of the Veteran's death, service connection was in effect 
for malaria; however, he was not receiving compensation 
payment for the malaria as the payments had been discontinued 
following his re-enlistment.  There is no indication that the 
Veteran ever sought to re-establish disability compensation 
benefits for his malaria.  There is no showing that the 
malaria was active at any time after service.

In reviewing the Veteran's service treatment records, the 
Board notes that the records contained no notations 
indicating complaints or findings pertaining to respiratory 
failure, recurrent aspiration pneumonia and CVA.  The Board 
is aware that an October 1945 service treatment record did 
document an instance of acute respiratory infection; however, 
the separation examination documented no related complaints, 
findings or illnesses.  The appellant contends that the 
Veteran's malaria caused heart damage that caused his death.  
Alternatively, the appellant contends that the Veteran 
suffered from gastroesophageal reflux disease (GERD)/hiatal 
hernia which developed into polyps which were directly 
related to his death.  She also argued surgery of the 
esophagus caused residual swallowing difficulty that caused 
recurrent aspiration, pneumonia and CVA, causes of the 
Veteran's death.  

In a March 2005 treatment record, the private physician 
indicated that he had treated the Veteran from 2000 to 
February 2002.  The Veteran's noted medical problems included 
glaucoma, hypothyroidism and an enlarged prostate.  The 
physician noted the Veteran's history of malaria.  The 
physician indicated that he had no records to review of the 
Veteran's final days, thus it was difficult for him to see 
whether the Veteran's death or final infirmities were 
attributable to a service-connected problem.  However, the 
physician stated that it was known that malaria could cause 
heart damage which wouldn't be helpful in the Veteran's final 
days.

In a January 2009 record, the private physician indicated 
that he had only treated the Veteran for a brief period.  The 
physician noted that the Veteran had conditions associated 
with aging which eventually led to his demise; however, the 
physician indicated that the Veteran's "recurrent" malaria 
definitely had an impact on his life and was contributory to 
his death.  The physician based this opinion on an article 
published in Post Grad Med in 2004 supplied by the Veteran's 
widow.

In an April 2009 VA examination report, the examiner 
indicated that the claims file had been reviewed and relevant 
documents were thoroughly addressed.  The examiner noted the 
Veteran's history of malaria, treated during his period of 
service with no history of malaria since 1946.  The examiner 
explained that a remote history of malaria (malaria treated 
before 1946) did not predispose a person to respiratory 
failure.  The examiner explained that the Veteran's death 
resulted from a combination of stroke which predisposed the 
Veteran to ineffective cough and resultant aspiration 
pneumonia and poor nutrition (contributing to diminished 
immune response) and infection with influenza and secondary 
bacterial infection.  Thus, the service-connected malaria did 
not cause or contribute to the respiratory failure that 
resulted in the Veteran's death.

Additionally, the examiner concluded that the Veteran's 
history of duodenal ulcer and hiatal hernia did not cause or 
contribute to his respiratory failure.  In this regard, the 
examiner reiterated the respiratory failure resulted from 
stroke, which predisposed the Veteran to ineffective cough 
and aspiration pneumonia in the setting of poor nutrition and 
diminished immunologic response to influenza and secondary 
bacterial infection.  Thus, gastrointestinal problems did not 
cause or contribute to the Veteran's death.  There had been 
gastrointestinal complaints in service, but without chronic 
findings.  As noted these problems, in any event, are not 
related to the cause of death.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
Veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the Veteran's claims.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for cause of the Veteran's death is simply not 
warranted.  The appellant contends that the Veteran's 
service-connected malaria and in the alternative 
gastrointestinal problems contributed to cause the Veteran's 
death.  In this regard, the Board is aware that in the March 
2004 record, the examiner concluded that malaria could cause 
heart damage which didn't help in the Veteran's final days.  
However, the examiner also noted that no records were 
available for review to give an accurate assessment of 
whether the Veteran's death could be attributed to the 
service-connected problem.  Therefore the probative value of 
this opinion is limited.  See Miller v. West, 11 Vet. App. at 
348 (1998); Bostain v. West, 11 Vet. App. at 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Warren v. 
Brown, 6 Vet. App. at 6 (1993).

The Board also notes the January 2009 private record in which 
the physician concluded that "recurrent malaria" definitely 
had an impact on the Veteran's life and was contributory in 
his death.  However, the physician also concluded that the 
Veteran had conditions associated with aging which eventually 
led to his death.  Thus, the conclusion that malaria 
contributed to the Veteran's death is not adequately 
explained.  Further, this opinion was based on an article 
provided by the appellant and not a review of the claims 
file.  See Miller v. West, 11 Vet. App. at 348 (1998); 
Gabrielson v. Brown, 7 Vet. App. at 40 (1994); Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  
Moreover, it is not shown that he had recurrent malaria in 
the years after service.

By contrast, the April 2009 VA examination was based on a 
thorough review of the records, both service records and post 
service records.  The examiner noted the lack of continuity 
of complaints and treatment for the malaria subsequent to 
service (1946) and opined, based on a review of the entire 
claims file that a remote history of malaria did not cause or 
contribute to the respiratory failure that resulted in the 
Veteran's death.  The examiner also opined that 
gastrointestinal problems did not cause or contribute to 
cause the Veteran's death.   

For these reasons, the Board finds the April 2009 VA 
examination report to be of greater probative value.  See 
Owens v. Brown, 7 Vet. App. at 433 (1995).  

The Board emphasizes at this point that this decision does 
not imply that the appellant is not sincere.  Although the 
appellant may sincerely believe that the cause of the 
Veteran's death was connected to his service-connected 
malaria, as a lay person, she is not competent to render a 
medical diagnosis or an opinion concerning medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
law is clear the record must show that a disorder or disease 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  In the absence of such evidence, service connection 
for cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


